        Case 1:20-cr-00203-JPW Document 20 Filed 01/06/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA               :   Crim. No. 1:20-CR-00203
                                       :
                                       :
                  v.                   :
                                       :
                                       :
                                       :
FRANK KELLY                            : Judge Jennifer P. Wilson
                                     ORDER
      AND NOW, on this 6th day of January, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED THAT Defendant’s motion to

dismiss the indictment for failure to state an offense (Doc. 13) is DENIED.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
